 



Exhibit 10.13
PLATO LEARNING, INC.
2006 STOCK INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



PLATO LEARNING, INC. 2006 STOCK INCENTIVE PLAN
TABLE OF CONTENTS

             
Article 1.
  Establishment, Objectives and Duration     2  
Article 2.
  Definitions     2  
Article 3.
  Administration     8  
Article 4.
  Shares Subject to the Plan and Maximum Awards     9  
Article 5.
  Eligibility and Participation     10  
Article 6.
  Options     10  
Article 7.
  Stock Appreciation Rights     14  
Article 8.
  Restricted Stock and Restricted Stock Units     14  
Article 9.
  Performance Shares     16  
Article 10.
  Other Stock Awards     17  
Article 11.
  Performance Measures     17  
Article 12.
  Beneficiary Designation     18  
Article 13.
  Deferrals and Code Section 409A     18  
Article 14.
  Rights of Participants     20  
Article 15.
  Amendment, Modification and Termination     20  
Article 16.
  Nontransferability of Awards     22  
Article 17.
  Withholding     23  
Article 18.
  Indemnification     23  
Article 19.
  Successors     23  
Article 20.
  Breach of Restrictive Covenants     23  
Article 21.
  Legal Construction     24  

- i -

 



--------------------------------------------------------------------------------



 



PLATO LEARNING, INC. 2006 STOCK INCENTIVE PLAN
Article 1. Establishment, Objectives and Duration
     1.1 Establishment of the Plan. PLATO Learning, Inc., a Delaware
corporation, hereby establishes this PLATO Learning, Inc. 2006 Stock Incentive
Plan (the “Plan”) as set forth herein. Capitalized terms used but not otherwise
defined herein will have the meanings given to them in Article 2. The Plan
permits the grant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, and other Stock Awards. In addition, the Plan provides the opportunity
for the deferral of the payment of salary, bonuses and other forms of incentive
compensation in accordance with Code Section 409A.
     The Board of Directors of the Company approved the Plan on December 8,
2005. The Plan shall become effective upon its ratification by an affirmative
vote at the annual meeting of stockholders of the Company to be held on March 2,
2006, and will remain in effect as provided in Section 1.3 hereof.
     1.2 Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of
Participants to those of Company shareholders, and by providing Participants
with an incentive for outstanding performance. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract and
retain the services of Participants upon whose judgment, interest, and special
effort the successful conduct of its business is largely dependent.
     1.3 Duration of the Plan. The Plan will commence on the Effective Date, as
described in Article 2, and will remain in effect, subject to the right of the
Committee to amend or terminate the Plan at any time pursuant to Article 15,
until all Shares subject to it pursuant to Article 4 have been issued or
transferred according to the Plan’s provisions. In no event may an Award be
granted under the Plan on or after the tenth annual anniversary of the Effective
Date.
Article 2. Definitions
     Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:
     “Affiliates” means (a) for purposes of Incentive Stock Options, any
corporation that is a Parent or Subsidiary of the Company, and (b) for all other
purposes hereunder, an entity that is (directly or indirectly) controlled by, or
controls, the Company.
     “Award” means, individually or collectively, a grant under this Plan to a
Participant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or other Stock Awards.
     “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award or
Awards granted to the Participant or the terms and provisions applicable to an
election to defer compensation under Section 8.2.

- 2 -



--------------------------------------------------------------------------------



 



     “Board” or “Board of Directors” means the Board of Directors of the
Company.
     “Cause” shall have the meaning set forth in any employment, consulting, or
other written agreement between the Participant and the Company or an Affiliate.
If there is no employment, consulting, or other written agreement between the
Participant and the Company or an Affiliate, or if such agreement does not
define “Cause,” then “Cause” shall have the meaning specified by the Committee
in connection with the grant of any Award; provided, that if the Committee does
not so specify, “Cause” shall mean the Participant’s:

  (a)   willful neglect of or continued failure to substantially perform his or
her duties with or obligations for the Company or an Affiliate in any material
respect (other than any such failure resulting from his or her incapacity due to
physical or mental illness);     (b)   commission of a willful or grossly
negligent act or the willful or grossly negligent omission to act that causes or
is reasonably likely to cause material harm to the Company or an Affiliate; or  
  (c)   commission or conviction of, or plea of nolo contendere to, any felony
or any crime materially injurious to the Company or an Affiliate.

An act or omission is “willful” for this purpose if it was knowingly done, or
knowingly omitted, by the Participant in bad faith and without reasonable belief
that the act or omission was in the best interest of the Company or an
Affiliate. Determination of Cause shall be made by the Committee in its sole
discretion, and may be applied retroactively if, after the Participant
terminates Service, it is discovered that Cause occurred during Participant’s
Service.
     “Change in Control” means the occurrence of any one or more of the
following:

  (a)   Any person or persons acting as a group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of securities of the Company representing fifty
percent (50%) or more of the voting power of the Company’s then outstanding
stock; provided, however, that a Change in Control shall not be deemed to occur
by virtue of any of the following acquisitions: (i) by the Company or any
Affiliate, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, or (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities;    
(b)   Any person or persons acting as a group acquires beneficial ownership of
stock that, together with stock held by such person or group, constitutes more
than fifty (50%) of the total fair market value or voting power of the Company’s
then outstanding stock. The acquisition of Company stock by the Company in
exchange for property, which reduces the number of outstanding Stock and
increases the percentage ownership by any person to more than 50% of Company
stock will be treated as a Change in Control;

- 3 -



--------------------------------------------------------------------------------



 



  (c)   Individuals who constitute the Board immediately after the Effective
Date (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board during any 12-month period, provided that any person
becoming a Director subsequent thereto whose election or nomination for election
was approved by a vote of a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director, without written
objection to such nomination) shall be an Incumbent Director, provided, however,
that no individual initially elected or nominated as a Director of the Company
as a result of an actual or threatened election contest with respect to
Directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;     (d)   Any person or persons acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value of at least forty percent (40%) of the
total gross fair market value of all the assets of the Company immediately prior
to such acquisition. For purposes of this section, gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposes of, without regard to any liabilities associated with such assets. The
event described in this paragraph (d) shall not be deemed to be a Change in
Control if the assets are transferred to (i) any owner of Company stock in
exchange for or with respect to the Company’s stock, (ii) an entity in which the
Company owns, directly or indirectly, at least fifty percent (50%) of the
entity’s total value or total voting power, (iii) any person that owns, directly
or indirectly, fifty percent (50%) of the Company stock, (iv) an entity in which
a person described in (d)(3) above owns at least fifty percent (50%) of the
total value or voting power. For purposes of this section, and except as
otherwise provided, a person’s status is determined immediately after the
transfer of the assets; or     (e)   Upon the happening of any other event(s)
designated in the Code, or regulations or guidance thereunder, as a Change in
Control for purposes of Section 409A of the Code.

     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person owning more that fifty (50%) of the
Company stock acquires additional Company stock. In no event will a Change in
Control be deemed to have occurred, with respect to the Participant, if an
employee benefit plan maintained by the Company or an Affiliate or the
Participant is part of a purchasing group that consummates the transaction that
would otherwise result in a Change in Control. The employee benefit plan or the
Participant will be deemed “part of a purchasing group” for purposes of the
preceding sentence if the plan or the Participant is an equity participant in
the purchasing company or group, except where participation is: (i) passive
ownership of less than two percent (2%) of the stock of the purchasing company;
or (ii) ownership of equity participation in the purchasing company or group
that is otherwise not significant, as determined prior to the Change in Control
by a majority of the nonemployee continuing directors.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

- 4 -



--------------------------------------------------------------------------------



 



     “Committee” shall mean the Compensation Committee of the Board of
Directors, the composition of which shall at all times satisfy the provisions of
Code Section 162(m) and shall consist of at least two directors who are
“independent directors” within the meaning of the NASDAQ marketplace rules, and
“nonemployee directors” within the meaning of Exchange Act Rule 16b-3.
     “Company” means PLATO Learning, Inc., a Delaware corporation, and any
successor thereto as provided in Article 19.
     “Consultant” means any person, including an advisor, engaged by the Company
or an Affiliate to render services to such entity and who is not a Director or
an Employee.
     “Director” means any individual who is a member of the Board of Directors.
     “Disability” shall mean:

  (a)   A physical or mental condition that would qualify a Participant for a
disability benefit under the long-term disability plan of the Company applicable
to him or her;     (b)   If the Participant is not covered by such a long-term
disability plan, disability as defined for purposes of eligibility for a
disability award under the Social Security Act;     (c)   When used in
connection with the exercise of an Incentive Stock Option following termination
of employment, disability within the meaning of Code Section 22(e)(3); or    
(d)   Such other condition as may be determined by the Committee to constitute
“disability” under Code Section 409A.

     “Effective Date” means March 2, 2006 subject to the Plan’s adoption by the
Board and approval of the Plan by the Company’s shareholders.
     “Employee” means any person employed by the Company or an Affiliate in a
common law employee-employer relationship. A Participant shall not cease to be
an Employee for purposes of this Plan in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
among the Company, its Parent, any Subsidiary, or any successor. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the one hundred and eighty-first (181st) day of such leave
any Incentive Stock Option held by the Participant shall cease to be treated as
an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

- 5 -



--------------------------------------------------------------------------------



 



     “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
     “Fair Market Value” of a Share on any given date shall be determined by the
Committee as follows:

  (a)   If the Share is listed for trading on the National Association of
Securities Dealers, Inc. (NASDAQ) National Market System or one or more national
securities exchanges, the last reported sales price on the NASDAQ or such
principal exchange on the date in question, or if such Share shall not have been
traded on such principal exchange on such date, the last reported sales price on
the NASDAQ or such principal exchange on the first day prior thereto on which
such Share was so traded;     (b)   If the Share is not listed for trading, by
any means determined fair and reasonable by the Committee, which determination
shall be final and binding on all parties; or     (c)   Where the Participant
pays the Exercise Price and/or any related withholding taxes to the Company by
tendering Shares issuable to the Participant upon exercise of an Option, the
actual sale price of the Shares.

     “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 that is designated as an Incentive Stock Option and that
is intended to meet the requirements of Code Section 422.
     “Nonstatutory Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 that is not intended to meet the requirements of Code
Section 422.
     “Option” means an Incentive Stock Option or a Nonstatutory Stock Option, as
described in Article 6.
     “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Code Section 424(e).
     “Participant” means an Employee, Consultant or Director whom the Committee
has selected to participate in the Plan pursuant to Section 5.2 and who has an
Award outstanding under the Plan.
     “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m) and any regulations
promulgated thereunder.
     “Performance Period” means the time period during which performance
objectives must be met in order for a Participant to earn Performance Shares
granted under Article 9.
     “Performance Share” means an Award of Shares with an initial value equal to
the Fair Market Value of a Share on the date of grant, which is based on the
Participant’s attainment of certain performance objectives specified in the
Award Agreement, as described in Article 9.
     “Personal Leave” means a leave of absence as described in Section 5.3.

- 6 -



--------------------------------------------------------------------------------



 



     “Plan” means the PLATO Learning, Inc. 2006 Stock Incentive Plan, as set
forth in this document, and as amended from time to time.
     “Prior Plans” means the following equity incentive plans maintained by the
Company: (i) TRO Learning, Inc. 1997 Stock Incentive Plan; (ii) TRO Learning,
Inc. 1997 Non-Employee Directors Stock Option Plan; (iii) PLATO Learning, Inc.
2000 Stock Incentive Plan; (iv) PLATO Learning, Inc. 2000 Nonemployee Directors
Stock Option Plan; and (v) PLATO Learning, Inc. 2002 Stock Plan, as amended and
including its sub-plan, the PLATO Learning United Kingdom Share Option Plan.
     “Restriction Period” means the period during which the transfer of Shares
of Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Committee, in its sole discretion) or the Restricted Stock is
not vested.
     “Restricted Stock” means a contingent grant of Shares awarded to a
Participant pursuant to Article 8. The Shares awarded to the Participant will
vest over the Restricted Period and according to the time-based or
performance-based criteria, specified in the Award Agreement.
     “Restricted Stock Unit” or “RSU” means a notional account established
pursuant to an Award granted to a Participant, as described in Article 8, that
is (a) valued solely by reference to Shares, (b) subject to restrictions
specified in the Award Agreement, and (c) payable only in Shares. The RSUs
awarded to the Participant will vest according to the time-based or
performance-based criteria specified in the Award Agreement.
     “Retirement” means Normal Retirement or Early Retirement. For purposes of
this Plan, “Normal Retirement” means retirement from active employment with the
Company and any Affiliate of the Company on or after age 65; or termination of
employment on or after (a) reaching the age established by the Company as the
normal retirement age in any employment agreement between the Participant and
the Company or an Affiliate, or, in the absence of such an agreement
(b) reaching age sixty-two with ten years of service with the Company or an
Affiliate, provided the retirement is approved by the Chief Executive Officer of
the Company, unless the Participant is an officer subject to Section 16 of the
Exchange Act, in which case the retirement must be approved by the Committee.
For purposes of this Plan, “Early Retirement” means retirement, with consent of
the Committee at the time of retirement, from active employment with the Company
and any Affiliate of the Company, when a minimum of 70 is determined by totaling
the age of the employee and the number of years of service as an active employee
with the Company.
     “Service” means the provision of services to the Company or its Affiliates
in the capacity of (i) an Employee, (ii) a Director, or (iii) a Consultant. For
purposes of this Plan, the transfer of an Employee from the Company to an
Affiliate, from an Affiliate to the Company or from an Affiliate to another
Affiliate shall not be a termination of Service. However, if the Affiliate for
which an Employee, Director or Consultant is providing services ceases to be an
Affiliate of the Company due to a sale, transfer or other reason, and the
Employee, Director or Consultant ceases to perform services for the Company or
any Affiliate, the Employee, Director or Consultant shall incur a termination of
Service.

- 7 -



--------------------------------------------------------------------------------



 



     “Shares” means the shares of common stock, $0.01 par value, of the Company,
or any successor or predecessor equity interest in the Company.
     “Stock Appreciation Right” or “SAR” means an Award of the contingent right
to receive Shares or cash, as specified in the Award Agreement, in the future,
based on the value, or the appreciation in the value, of Shares, pursuant to the
terms of Article 7.
     “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).
     “Vested” means, with respect to an Option, that such Option has become
fully or partly exercisable; provided, however, that notwithstanding its status
as a Vested Option, an Option shall cease to be exercisable pursuant to (and
while exercisable shall be subject to) such terms as are set forth herein and in
the relevant Award Agreement. Similarly, terms such as “Vest,” “Vesting,” and
“Unvested” shall be interpreted accordingly.
Article 3. Administration
     3.1 The Committee. The Plan will be administered by the Committee, or by
any other committee appointed by the Board whose composition satisfies the
“nonemployee director” requirements of Rule 16b-3 under the Exchange Act and the
regulations of Rule 16b-3 under the Exchange Act, the “independent director”
requirements of the NASDAQ marketplace rules, and the “outside director”
provisions of Code Section 162(m), or any successor regulations or provisions.
     3.2 Authority of the Committee. Except as limited by law and subject to the
provisions of this Plan, the Committee will have full power to: select
Employees, Directors and Consultants to participate in the Plan; determine the
sizes and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan; construe and interpret the Plan and any
agreement or instrument entered into under the Plan; establish, amend or waive
rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 16) amend the terms and conditions of any outstanding
Award to the extent they are within the discretion of the Committee as provided
in the Plan. Further, the Committee will make all other determinations that may
be necessary or advisable to administer the Plan. As permitted by law and
consistent with Section 3.1, the Committee may delegate some or all of its
authority under the Plan, including to an officer of the Company to designate
the Employees (other than such officer himself or herself) to receive Options
and to determine the number of Shares subject to the Options such Employees will
receive.
     The duties of the Committee or its delegatee shall also include, but shall
not be limited to, making disbursements and settlements of Awards, creating
trusts, and determining whether to defer or accelerate the vesting of, or the
lapsing of restrictions or risk of forfeiture with respect to, Options,
Restricted Stock and Restricted Stock Units, and Stock Appreciation Rights.
Subject only to compliance with the express provisions of the Plan, the
Committee or its delegatee may act in its sole and absolute discretion in
performing the duties specifically set forth in the preceding sentence and other
duties under the Plan.

- 8 -



--------------------------------------------------------------------------------



 



     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan will be final, conclusive and
binding on all persons, including, without limitation, the Company, its Board of
Directors, its shareholders, all Affiliates, Employees, Participants and their
estates and beneficiaries.
     3.4 Change in Control. In the event of a Change in Control, the Committee
shall have the discretion to accelerate the vesting of Awards, eliminate any
restrictions applicable to Awards, deem the performance measures to be
satisfied, or take such other action as it deems appropriate, in its sole
discretion.
Article 4. Shares Subject to the Plan and Maximum Awards
     4.1 Number of Shares Available for Awards.

  (a)   Subject to adjustment as provided below and in Sections 4.2 and 4.3, the
maximum number of Shares that may be issued or transferred to Participants under
the Plan will be 1,794,904 Shares, which represents the number of Shares
available for the grant of future awards under the Company’s Prior Plans as of
the Effective Date. No additional awards will be made under any Prior Plan on or
after the Effective Date. Shares to be issued pursuant to Awards may be
authorized, but unissued, or reacquired Common Stock. Notwithstanding anything
to the contrary contained herein: (i) all Shares covered by a SAR or Option
shall be considered issued or transferred pursuant to the Plan to the extent it
is exercised and without regard to whether Shares are actually issued to the
Participant upon such exercise; and (ii) the aggregate plan limit above shall
not be increased by Shares tendered in payment of an Option Exercise Price,
Shares withheld by the company to satisfy a tax withholding obligation, or
Shares repurchased by the Company with Exercise Price proceeds from the
Participant.     (b)   The total number of Shares that may be issued or
transferred in connection with the Awards of Restricted Stock, Restricted Stock
Units, Performance Shares or other full value Stock Awards shall not exceed
750,000. The maximum number of Shares that may be issued or transferred to
Participants as Incentive Stock Options is 100,000. The maximum number of Shares
and Share equivalent units that may be granted during any calendar year to any
one Participant under all types of Awards available under the Plan is 250,000
(on an aggregate basis); provided, however, that (i) the foregoing limit will
apply whether the Awards are paid in Shares or in cash; and (ii) the Participant
in connection with his or her first year of Service may be granted an additional
Award covering not more than an additional 200,000 Shares, which shall not count
against the limits set forth initially in this sentence. All limits described in
this Section 4.1(b) are subject to adjustment as provided in Section 4.3.

     4.2 Lapsed Awards. Any Shares subject to an Award under the Plan or the
Prior Plan that, on or after the Effective Date, are forfeited, canceled,
settled or otherwise terminated without a distribution of Shares to a
Participant will revert to the Plan and thereafter be deemed to be available
again for Award.

- 9 -



--------------------------------------------------------------------------------



 



     4.3 Adjustments in Authorized Shares. If the Shares, as currently
constituted, are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or of another corporation
(whether because of a merger, consolidation, recapitalization, reclassification,
split, reverse split, combination of shares, or otherwise, but not including a
Public Offering or other capital infusion from any source) or if the number of
Shares is increased through the payment of a stock dividend, then the Committee
shall substitute for or add to each Share that may become subject to an Award
the number and kind of shares of stock or other securities into which each
outstanding Share was changed, for which each such Share was exchanged, or to
which each such Share is entitled, as the case may be.
Article 5. Eligibility and Participation
     5.1 Eligibility. An Employee shall be deemed eligible for participation
upon such Employee’s first day of employment. Additionally, non-Employee
Directors and Consultants and/or their representatives who are chosen from time
to time at the sole discretion of the Company to receive one or more Awards are
also eligible to participate in the Plan.
     5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee will, from time to time, select those Employees, non-Employee
Directors and Consultants to whom Awards will be granted, and will determine the
nature and amount of each Award.
     5.3 Personal Leave Status.

  (a)   Notwithstanding anything in the Plan to the contrary, the Committee, in
its sole discretion, reserves the right to designate a Participant’s leave of
absence as “Personal Leave.” No Options shall be granted to a Participant during
Personal Leave. A Participant’s Unvested Options shall remain Unvested during
such Personal Leave and the time spent on such Personal Leave shall not count
towards the Vesting of such Options. A Participant’s Vested Options that may be
exercised pursuant to Section 6.6 hereof shall remain exercisable upon
commencement of Personal Leave until the earlier of (i) a period of one year
from the date of commencement of such Personal Leave; or (ii) the remaining
exercise period of such Options. Notwithstanding the foregoing, if a Participant
returns to the Company from a Personal Leave of less than one year and the
Participant’s Options have not lapsed, the Options shall remain exercisable for
the remaining exercise period as provided at the time of grant and subject to
the conditions contained herein.     (b)   The Committee, in its sole
discretion, may waive or alter the provisions of this Section 5.3 with respect
to any Participant. The waiver or alteration of such provisions with respect to
any Participant shall have no effect on any other Participant.

Article 6. Options
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees, non-Employee Directors and Consultants in
the number, and upon the terms, and at any time and from time to time, as
determined by the Committee.

- 10 -



--------------------------------------------------------------------------------



 



     6.2 Award Agreement. Each Option grant will be evidenced by an Award
Agreement that specifies the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, the manner, time and rate of
exercise or Vesting of the Option, and such other provisions as the Committee
determines. The Award Agreement will also specify whether the Option is intended
to be an ISO or an NQSO.
     6.3 Exercise Price. The Exercise Price for each Share subject to an Option
will be determined by the Committee; provided, however, that the exercise price
of Incentive Stock Options shall in all cases be equal or greater to the Fair
Market Value on the date the Option is granted.
     6.4 Duration of Options. Each Option will expire at the time determined by
the Committee at the time of grant, but no later than the tenth anniversary of
the date of its grant.
     6.5 Dividend Equivalents. The Committee may, but will not be required to,
provide under an agreement for payments in connection with Options that are
equivalent to dividends declared and paid on the Shares underlying the Options
prior to the date of exercise. Such dividend equivalent agreement shall be
separate and apart from the Award Agreement and shall be designed to comply
separately with Code Section 409A.
     6.6 Exercise of Options. Options will be exercisable at such times and be
subject to such restrictions and conditions as the Committee in each instance
approves, which need not be the same for each Award or for each Participant.
     6.7 Payment. The holder of an Option may exercise the Option only by
delivering a written notice, or if permitted by the Committee, in its discretion
and in accordance with procedures adopted by it, by delivering an electronic
notice of exercise to the Company setting forth the number of Shares as to which
the Option is to be exercised, together with full payment at the Exercise Price
for the Shares and any withholding tax relating to the exercise of the Option.
     The Exercise Price and any related withholding taxes will be payable to the
Company in full either: (a) in cash, or its equivalent, in United States
dollars; (b) if permitted in the governing Award Agreement, by tendering Shares
owned by the Participant duly endorsed for transfer to the Company, or Shares
issuable to the Participant upon exercise of the Option; or (c) any combination
of (a) and (b); or (d) by any other means the Committee determines to be
consistent with the Plan’s purposes and applicable law. The Committee, in its
discretion, may require that no Shares may be tendered until such Shares have
been owned by the Participant for at least six months (or such other period
determined by the Committee).
     6.8 Special Provisions for ISOs. Notwithstanding any other provision of
this Article 6, the following special provisions shall apply to any Award of
Incentive Stock Options:

  (a)   The Committee may award Incentive Stock Options only to Employees.    
(b)   An Option will not constitute an Incentive Stock Option under this Plan to
the extent it would cause the aggregate Fair Market Value of Shares with respect
to which Incentive Stock Options are exercisable by the Participant for the
first time during a calendar year (under all plans of the Company and its
Affiliates) to exceed $100,000. Such Fair Market Value shall be determined as of
the date on which each such Incentive Stock Option is granted.

- 11 -



--------------------------------------------------------------------------------



 



  (c)   If the Employee to whom the Incentive Stock Option is granted owns stock
possessing more than ten (10%) percent of the total combined voting power of all
classes of the Company or any Affiliate, then: (i) the exercise Price for each
Share subject to an Option will be at least one hundred ten percent (110%) of
the Fair Market Value of the Share on the Effective Date of the Award; and
(ii) the Option will expire upon the earlier of (A) the time specified by the
Committee in the Award Agreement, or (B) the fifth anniversary of the date of
grant.     (d)   No Option that is intended to be an Incentive Stock Option may
be granted under the Plan until the Company’s shareholders approve the Plan. If
such shareholder approval is not obtained within 12 months after the Board’s
adoption of the Plan, then no Options may be granted under the Plan that are
intended to be Incentive Stock Options. No Option that is intended to be an
Incentive Stock Option may be granted under the Plan after the tenth anniversary
of the date the Company adopted the Plan or the Company’s shareholders approved
the Plan, whichever is earlier.     (e)   An Incentive Stock Option must be
exercised, if at all, by the earliest of (i) the time specified in the Award
Agreement, (ii) three months after the Participant’s termination of Service for
a reason other than death or Disability, or (iii) twelve months after the
Participant’s termination of Service for death or Disability.     (f)   An
Option that is intended but fails to be an ISO shall be treated as an NQSO for
purposes of the Plan.

     6.9 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired through exercise of an Option as it deems
necessary or advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which the Shares are then listed or traded, and under any blue
sky or state securities laws applicable to the Shares.
     6.10 Termination of Service. Unless the applicable Award Agreement provides
otherwise and subject to Section 6.8(e):

  (a)   If a Participant’s Service with the Company and any Affiliate terminates
by reason of death, any Option may thereafter be exercised, to the extent then
exercisable, by the legal representative of the estate or by the legatee of the
Participant under the will of the Participant, but may not be exercised after
twelve months from the date of such death or the expiration of the stated term
of the Option, whichever period is shorter. In the event of termination of
Service by reason of death, if, pursuant to its terms, any Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Code Section 422, the Option will thereafter be treated as a
Nonstatutory Stock Option. Options that are not exercisable at the time of
Participant’s death shall expire at the close of business on the date of death.

- 12 -



--------------------------------------------------------------------------------



 



  (b)   If a Participant’s Service with the Company and any Affiliate terminates
by reason of Disability, any Option held by such Participant may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Disability, but may not be exercised after twelve months from the date of such
termination of Service or the expiration of the stated term of the Option,
whichever period is the shorter. In the event of termination of Service by
reason of Disability, if, pursuant to its terms, any Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Code Section 422, the Option will thereafter be treated as a Nonstatutory
Stock Option. Options that are not exercisable at the time of such termination
of Service shall expire at the close of business on the date of such
termination.     (c)   If a Participant’s Service with the Company and any
Affiliate terminates by reason of Retirement, any Option held by such
Participant may thereafter be exercised, to the extent it was exercisable at the
time of termination due to Retirement, but may not be exercised after thirty-six
months from the date of such termination of Service or the expiration of the
stated term of the Option, whichever period is the shorter. In the event of
termination of Service by reason of Retirement, if, pursuant to its terms, any
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Code Section 422, the Option will thereafter be
treated as a Nonstatutory Stock Option. Options that are not exercisable at the
time of such termination of Service by reason of Retirement shall expire at the
close of business on the date of such termination.     (d)   If a Participant’s
Service terminates for any reason other than Death, Disability or Retirement,
any Option held by such Participant may thereafter be exercised to the extent it
was exercisable at the time of such termination, but may not be exercised after
90 days after such termination, or the expiration of the stated term of the
Option, whichever period is the shorter. In the event of termination of Service
by reason other than Death, Disability or Retirement and if pursuant to its
terms any Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, the Option will
thereafter be treated as a Nonstatutory Stock Option. Options that are not
exercisable at the time of such termination of Service shall expire at the close
of business on the date of such termination. In the event a Participant’s
Service with the Company is terminated for Cause, all unexercised Options
granted to such Participant shall immediately terminate.

     Each Option Award Agreement will set forth the extent to which the
Participant has the right to exercise the Option after his or her termination of
Service. These terms will be determined by the Committee in its sole discretion,
need not be uniform among all Options, and may reflect, among other things,
distinctions based on the reasons for termination of Service. However,
notwithstanding any other provision herein to the contrary, no additional
Options will Vest after a Participant’s Service ceases or has terminated for any
reason, whether such cessation or termination is lawful or unlawful.
     6.11 Maximum Value Options. The Committee may establish, in an Option Award
Agreement, a maximum potential appreciation that may be delivered with respect
to the Participant’s Options. In the event a Participant exercises his or her
Options when the Fair Market Value of the Shares exceeds the maximum potential
appreciation threshold set forth in the Award Agreement, the number of Shares
delivered to the Participant upon exercise will be reduced as necessary to
effect the maximum value restriction.

- 13 -



--------------------------------------------------------------------------------



 



Article 7. Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time, as determined
by the Committee. Within the limits of Article 4, the Committee will have sole
discretion to determine the number of SARs granted to each Participant and,
consistent with the provisions of the Plan, to determine the terms and
conditions pertaining to SARs.
     The grant price for any SAR shall be determined by the Committee, but the
grant price for any SAR intended to be exempt from Code Section 409A shall in
all cases be equal or greater to the Fair Market Value on the date the Option is
granted. If the Committee determines that an SAR shall have a grant price that
at any time can be less than the Fair Market Value on the date of grant, such
SAR shall be subject to the provisions of Article 13 of the Plan.
     7.2 Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
     7.3 Award Agreement. Each SAR grant will be evidenced by an Award Agreement
that specifies the grant price, whether settlement of the SAR will be made in
cash or in Shares, the term of the SAR and such other provisions as the
Committee determines.
     7.4 Term of SAR. The term of a SAR will be determined by the Committee, in
its sole discretion, but may not exceed ten years.
     7.5 Payment of SAR Amount. Upon exercise of a SAR with respect to a Share,
a Participant will be entitled to receive an amount equal to the excess, if any,
of the Fair Market Value on the date of exercise of the SAR over the grant price
specified in the Award Agreement. At the discretion of the Committee, the
payment that may become due upon SAR exercise may be made in cash, in Shares or
in any combination of the two.
     7.6 Termination of Service. Each SAR Award Agreement will set forth the
extent to which the Participant has the right to exercise the SAR after his or
her termination of Service. These terms will be determined by the Committee, in
its sole discretion, need not be uniform among all SARs issued under the Plan,
and may reflect, among other things, distinctions based on the reasons for
termination of Service.
Article 8. Restricted Stock and Restricted Stock Units
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee may, at any time and from time
to time, grant Restricted Stock or Restricted Stock Units to Participants in
such amounts as it determines.
     8.2 Deferral of Compensation into Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee may, at any time and from time
to time, allow (or require, as to bonuses) selected Employees and Directors to
defer the payment of any portion of

- 14 -



--------------------------------------------------------------------------------



 



their salary or bonuses or both pursuant to this section. A Participant’s
deferral under this section will be credited to the Participant in the form of
Shares of Restricted Stock Units. The Committee will establish rules and
procedures for the deferrals, as it deems appropriate and in accordance with
Article 13 of the Plan.
     If a Participant’s compensation is deferred under this Section 8.2, he or
she will be credited, as of the date specified in the Award Agreement, with a
number of Restricted Stock Units no less than the amount of the deferral divided
by the Fair Market Value on that date, rounded to the nearest whole unit.
     8.3 Award Agreement. Each grant of Restricted Stock or Restricted Stock
Units will be evidenced by an Award Agreement that specifies the Restriction
Periods, the number of Shares or Share equivalent units granted, and such other
provisions as the Committee determines.
     8.4 Other Restrictions. Subject to Article 12, the Committee may impose
such other conditions or restrictions on any Restricted Stock or Restricted
Stock Units as it deems advisable, including, without limitation, restrictions
based upon the achievement of specific performance objectives (Company-wide,
business unit, individual, or any combination of them), time-based restrictions
on vesting, and restrictions under applicable federal or state securities laws.
The Committee may provide that restrictions established under this Section 8.4
as to any given Award will lapse all at once or in installments.
     The Company will retain the certificates representing Shares of Restricted
Stock in its possession until all conditions and restrictions applicable to the
Shares have been satisfied.
     8.5 Payment of Awards. Except as otherwise provided in this Article 8,
Shares covered by each Restricted Stock grant will become freely transferable by
the Participant after the last day of the applicable Restriction Period, and
Share equivalent units covered by a Restricted Unit will be paid out in Shares
to the Participant following the last day of the applicable Restriction Period,
or on the date provided in the Award Agreement.
     8.6 Voting Rights. During the Restriction Period, Participants holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares.
     8.7 Dividends and Other Distributions. During the Restriction Period,
Participants awarded Shares of Restricted Stock hereunder will be credited with
regular cash dividends paid on those Shares. Dividends on vested Shares shall be
paid as soon as practicable as dividends are received by other Company
shareholders. Dividends on unvested Shares shall be subject to the same vesting
conditions as the underlying Shares, and will be targeted to be paid within
2-1/2 months following the end of the calendar year in which the underlying
Shares vest, but shall be paid no later than the end of the calendar year
following the year in which the underlying Shares vest unless otherwise deferred
pursuant to Article 13.
     An Award Agreement may provide that, during the Restriction Period,
Participants awarded Restricted Stock Units shall be credited with regular cash
dividend equivalents paid with respect to those Share equivalent units.
Distribution of such dividend equivalents shall be made at such time as
permissible under Code Section 409A and the regulations and guidance issued
thereunder.

- 15 -



--------------------------------------------------------------------------------



 



     8.8 Termination of Service. Each Award Agreement will set forth the extent
to which the Participant has the right to retain unvested Restricted Stock or
Restricted Stock Units after his or her termination of Service. These terms will
be determined by the Committee in its sole discretion, need not be uniform among
all Awards of Restricted Stock, and may reflect, among other things,
distinctions based on the reasons for termination of Service.
Article 9. Performance Shares
     9.1 Grant of Performance Shares. Subject to the terms of the Plan,
Performance Shares may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as the Committee determines. The
Award of Performance Shares may be based on the Participant’s attainment of
performance objectives, or the vesting of an Award of Performance Shares may be
based on the Participant’s attainment of performance objectives, each as
described in this Article 9.
     9.2 Value of Performance Shares. Each Performance Share will have an
initial value equal to the Fair Market Value on the date of grant. The Committee
will set performance objectives in its discretion which, depending on the extent
to which they are met, will determine the number or value (or both) of
Performance Shares that will be paid out to the Participant. For purposes of
this Article 9, the time period during which the performance objectives must be
met will be called a “Performance Period” and will be set by the Committee in
its discretion.
     9.3 Earning of Performance Shares. Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of Performance Shares
will be entitled to receive payout on the number and value of Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance objectives have
been achieved.
     9.4 Award Agreement. Each grant of Performance Shares will be evidenced by
an Award Agreement specifying the material terms and conditions of the Award
(including the form of payment of earned Performance Shares), and such other
provisions as the Committee determines.
     9.5 Form and Timing of Payment of Performance Shares. Except as provided in
Article 13, the target payment date of earned Performance Shares will be within
the first two and one-half (2-1/2) months following the end of the later of the
calendar year or tax year of the Company in which the Performance Shares is
earned, but in no event later than the end of the calendar year following the
calendar year in which the Performance Share is earned. The Committee will pay
earned Performance Shares in the form of cash, in Shares, or in a combination of
cash and Shares, as specified in the Award Agreement. Performance Shares may be
paid subject to any restrictions deemed appropriate by the Committee.
     9.6 Termination of Service. Each Award Agreement will set forth the extent
to which the Participant has the right to retain Performance Shares after his or
her termination of Service. These terms will be determined by the Committee, in
its sole discretion, need not be uniform among all Awards of Performance Shares,
and may reflect, among other things, distinctions based on the reasons for
termination of Service.

- 16 -



--------------------------------------------------------------------------------



 



Article 10. Other Stock Awards
     Subject to the terms of the Plan, other Stock Awards may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as the Committee determines.
Article 11. Performance Measures
     Unless and until the Committee proposes and the Company’s shareholders
approve a change in the general performance measures set forth in this
Article 11, the performance measure(s) to be used for purposes of Awards
designed to qualify for the Performance-Based Exception will be chosen from
among the following alternatives (or in any combination of such alternatives):

  (a)   net earnings;     (b)   operating earnings or income;     (c)   earnings
growth;     (d)   net income (absolute or competitive growth rates comparative);
    (e)   net income applicable to Shares;     (f)   cash flow, including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of cost of capital;     (g)   earnings per Share;    
(h)   return on shareholders’ equity (absolute or peer-group comparative);    
(i)   stock price (absolute or peer-group comparative);     (j)   absolute
and/or relative return on common shareholders’ equity;     (k)   absolute and/or
relative return on capital;     (l)   absolute and/or relative return on assets;
    (m)   economic value added (income in excess of cost of capital);     (n)  
customer satisfaction;     (o)   expense reduction;     (p)   ratio of operating
expenses to operating revenues;     (q)   gross revenue or revenue by
pre-defined business segment (absolute or competitive growth rates comparative);
    (r)   revenue backlog; and     (s)   margins realized on delivered services.

     The Committee will have the discretion to adjust targets set for
preestablished performance objectives; however, Awards designed to qualify for
the Performance-Based Exception may not be adjusted upward, except to the extent
permitted under Code Section 162(m), to reflect accounting changes or other
events.

- 17 -



--------------------------------------------------------------------------------



 



     If Code Section 162(m) or other applicable tax or securities laws change to
allow the Committee discretion to change the types of performance measures
without obtaining shareholder approval, the Committee will have sole discretion
to make such changes without obtaining shareholder approval. In addition, if the
Committee determines it is advisable to grant Awards that will not qualify for
the Performance-Based Exception, the Committee may grant Awards that do not so
qualify.
Article 12. Beneficiary Designation
     Each Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case the Participant should die before
receiving any or all of his or her Plan benefits. Each beneficiary designation
will revoke all prior designations by the same Participant, must be in a form
prescribed by the Committee, and must be made during the Participant’s lifetime.
If the Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Participant’s Award Agreement.
Article 13. Deferrals and Code Section 409A
     13.1 Purpose. As provided in an Award Agreement, the Committee may permit
or require a Participant to defer receipt of cash or Shares that would otherwise
be due to him or her under the Plan or otherwise create a deferred compensation
arrangement (as defined in Code Section 409A and the applicable regulations and
guidance thereunder) in accordance with this Article 13.
     13.2 Initial Deferral Elections. The deferral of an Award or compensation
otherwise payable to the Participant shall be set forth in the terms of the
Award Agreement or as elected by the Participant pursuant to such rules and
procedures as the Committee may establish. Any such initial deferral election by
a Participant will designate a time and form of payment and shall be made at
such time as provided below:

  (a)   A Participant may make a deferral election with respect to an Award (or
compensation giving rise thereto) at any time in any calendar year preceding the
year in which services giving rise to such compensation or Award are rendered.  
  (b)   In the case of the first year in which a Participant becomes eligible to
receive an Award or defer compensation under the Plan (aggregating other plans
of its type as defined in Section 1.409A-1(c) of the applicable regulations),
the Participant may make a deferral election within 30 days after the date the
Participant becomes eligible to participate in the Plan; provided, that such
election may apply only with respect to the portion of the Award or compensation
attributable to services to be performed subsequent to the election.     (c)  
Where the grant of an Award or payment of compensation, or their vesting is
conditioned upon the satisfaction of pre-established organizational or
individual performance criteria relating to a performance period of at least 12
consecutive months in which the Participant performs Service, a Participant may
make a deferral election no later 6 months prior to the end of the applicable
performance period.

- 18 -



--------------------------------------------------------------------------------



 



  (d)   Where the vesting of an Award is contingent upon the Participant’s
continued Service for a period of no less than 13 months, the Participant may
make a deferral election within 30 days of receiving an Award.     (e)   A
Participant may make a deferral election in other circumstances and at such
times as may be permitted under Code Section 409A and any regulations or
guidance thereunder.

     13.3 Distribution Dates. Any deferred compensation arrangement created
under the Plan shall be distributed at such times as provided in the Award
Agreement, which may be upon the earliest or latest of one or more of the
following:

  (a)   A fixed date as set forth in the Award Agreement or pursuant to a
Participant’s election;     (b)   the Participant’s death;     (c)   the
Participant’s Disability;     (d)   a Change in Control;     (e)   an
Unforeseeable Emergency, as defined in Section 409A and implemented by the
Committee;     (f)   a Participant’s termination of Service, or in the case of a
Key Employee (as defined in Code Section 409A) six months following the
Participant’s termination of Service; or     (g)   such other events as
permitted under Code Section 409A and the regulations and guidance thereunder.

     13.4 Restrictions on Distributions. No distribution may be made pursuant to
the Plan if the Committee reasonably determines that such distribution would
(i) violate Federal securities laws or other applicable law; (ii) be
nondeductible pursuant to Code Section 162(m); or (iii) violate a loan covenant
or similar contractual requirement of the Company causing material harm to the
Company. In any such case, distribution shall be made at the earliest date at
which Company determines such distribution would not trigger clauses (i),
(ii) or (iii) above.
     13.5 Redeferrals. The Company, in its discretion, may permit Executive to
make a subsequent election to delay a distribution date, or, as applicable, to
change the form distribution payments, attributable to one or more events
triggering a distribution, so long as (i) such election may not take effect
until at least twelve (12) months after the election is made, (ii) such election
defers the distribution for a period of not less than five years from the date
such distribution would otherwise have been made, and (iii) such election may
not be made less than twelve (12) months prior to the date the distribution was
to be made.

- 19 -



--------------------------------------------------------------------------------



 



     13.6 Termination of Deferred Compensation Arrangements. In addition, the
Company may in its discretion terminate the deferred compensation arrangements
created under this Plan subject to the following:

  (a)   the arrangement may be terminated within the 30 days preceding, or
12 months following, a Change in Control provided that all payments under such
arrangement are distributed in full within 12 months after termination;     (b)
  the arrangement may be terminated in the Company’s discretion at any time
provided that (i) all deferred compensation arrangements of similar type
maintained by the Company are terminated, (ii) all payments are made at least
12 months and no more than 24 months after the termination, and (iii) the
Company does not adopt a new arrangement of similar type for a period of five
years following the termination of the arrangement;     (c)   the arrangement
may be terminated within 12 months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(A) provided that the payments under the arrangement are distributed by
the latest of the (i) the end of the calendar year of the termination, (ii) the
calendar year in which such payments are fully vested, or (iii) the first
calendar year in which such payment is administratively practicable.

Article 14. Rights of Participants
     14.1 Employment and Service. Nothing in the Plan will confer upon any
Participant any right to continue in the employ or Service of the Company or any
Affiliate, or interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or Service at any time.
     14.2 Participation. No Employee, Consultant or Director will have the right
to receive an Award under this Plan, or, having received any Award, to receive a
future Award.
Article 15. Amendment, Modification and Termination
     15.1 Amendment, Modification and Termination. The Committee may at any time
and from time to time, alter, amend, modify or terminate the Plan in whole or in
part. The Committee will not, however, increase the number of Shares that may be
issued or transferred to Participants under the Plan, as described in the first
sentence of Section 4.1 (and subject to adjustment as provided in Sections 4.2
and 4.3).
     Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew outstanding Awards under the Plan, or accept the surrender of
outstanding Awards (to the extent not already exercised) and grant new Awards in
substitution of them (to the extent not already exercised). The Committee will
not, however, modify any outstanding Option so as to specify a lower Exercise
Price, without the approval of the Company’s shareholders. Notwithstanding the
foregoing, no modification of an Award will materially alter or impair any
rights or obligations under any Award already granted under the Plan, without
the prior written consent of the Participant.

- 20 -



--------------------------------------------------------------------------------



 



     15.2 Adjustment of Awards Upon the Occurrence of Certain Events.

  (a)   Equity Restructurings. If the outstanding Shares are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through a non-reciprocal transaction between the
Company and its stockholders that causes the per Share fair value underlying an
Award to change, such as stock dividend, stock split, spin-off, rights offering,
recapitalization through a large, non-recurring cash dividend, or other similar
transaction, a proportionate adjustment shall be made to the number or kind of
shares or securities allocated to Awards that have been granted prior to any
such change. Any such adjustment in an outstanding Stock Option (or Stock
Appreciation Right) shall be made without change in the aggregate purchase price
applicable to the unexercised portion of such Stock Option (or Stock
Appreciation Right) but with a corresponding adjustment in the Exercise Price
for each Share or other unit of any security covered by such Stock Option (or
Stock Appreciation Right).     (b)   Reciprocal Transactions. The Committee may,
but shall not be obligated to, make an appropriate and proportionate adjustment
to an Award or to the Exercise Price of any outstanding Award, and/or grant an
additional Award to the holder of any outstanding Award, to compensate for the
diminution in the intrinsic value of the Shares resulting from any reciprocal
transaction.     (c)   Certain Unusual or Nonrecurring Events. In recognition of
unusual or nonrecurring events affecting the Company or its financial
statements, or in recognition of changes in applicable laws, regulations, or
accounting principles, and, whenever the Committee determines that adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the Committee
may, using reasonable care, make adjustments in the terms and conditions of, and
the criteria included in, Awards. In case of an Award designed to qualify for
the Performance-Based Exception (as defined in Section 409A), the Committee will
take care not to make an adjustment that would disqualify the Award.     (d)  
Fractional Shares and Notice. Fractional Shares resulting from any adjustment in
Awards pursuant to this Section 15.2 may be settled in cash or otherwise as the
Committee determines. The Company will give notice of any adjustment to each
Participant who holds an Award that has been adjusted and the adjustment
(whether or not such notice is given) will be effective and binding for all Plan
purposes.

- 21 -



--------------------------------------------------------------------------------



 



     15.3 Awards Previously Granted. No termination, amendment or modification
of the Plan will adversely affect in any material way any Award already granted,
without the written consent of the Participant who holds the Award.
     15.4 Compliance with Code Section 162(m). Awards will comply with the
requirements of Code Section 162(m), if the Committee determines that such
compliance is desired with respect to an Award available for grant under the
Plan. In addition, if changes are made to Code Section 162(m) to permit greater
flexibility as to any Award available under the Plan, the Committee may, subject
to this Article 15, make any adjustments it deems appropriate.
Article 16. Nontransferability of Awards.
     Except as otherwise provided in a Participant’s Award Agreement, no Option,
SAR, Performance Share, Restricted Stock, or Restricted Stock Unit granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order (as defined in Code Section 414(p)). All
rights with respect to Performance Shares, Restricted Stock and Restricted Stock
Units will be available during the Participant’s lifetime only to the
Participant or his or her guardian or legal representative. Except as otherwise
provided in a Participant’s Award Agreement or in paragraph (a) below, all
Options and SARs will be exercisable during the Participant’s lifetime only by
the Participant or his or her guardian or legal representative. The
Participant’s beneficiary may exercise the Participant’s rights to the extent
they are exercisable under the Plan following the Participant’s death. The
Committee may, in its discretion, require a Participant’s guardian, legal
representative or beneficiary to supply it with the evidence the Committee deems
necessary to establish the authority of the guardian, legal representative or
beneficiary to act on behalf of the Participant.

  (a)   Notwithstanding the foregoing, with respect to any Nonstatutory Stock
Options, each Participant shall be permitted at all times to transfer any or all
of the Options, or, in the event the Options have not yet been issued to the
Participant, the Company shall be permitted to issue any or all of the Options,
to certain trusts designated by the Participant as long as such transfer or
issuance is made as a gift (i.e., a transfer for no consideration, with donative
intent), whether during lifetime or to take effect upon (or as a consequence of)
his or her death, to his or her spouse or children. Gifts in trust shall be
deemed gifts to every beneficiary and contingent beneficiary, and so shall not
be permitted under this paragraph (a) if the beneficiaries or contingent
beneficiaries shall include anyone other than such spouse or children. Transfers
to a spouse or child for consideration, regardless of the amount, shall not be
permitted under this Section.     (b)   Any Options issued or transferred under
this Article 16 shall be subject to all terms and conditions contained in the
Plan and the applicable Award Agreement. If the Committee makes an Option
transferable, such Option shall contain such additional terms and conditions, as
the Committee deems appropriate.

- 22 -



--------------------------------------------------------------------------------



 



Article 17. Withholding
     17.1 Tax Withholding. The Company will have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum amount necessary to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising under this Plan.
     17.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
the Company may satisfy the minimum withholding requirement for supplemental
wages, in whole or in part, by withholding Shares having a Fair Market Value
(determined on the date the Participant recognizes taxable income on the Award)
equal to the minimum withholding tax required to be collected on the
transaction. The Participant may elect, subject to the approval of the
Committee, to deliver the necessary funds to satisfy the withholding obligation
to the Company, in which case there will be no reduction in the Shares otherwise
distributable to the Participant.
Article 18. Indemnification
     Each person who is or has been a member of the Committee or the Board, and
any officer or Employee to whom the Committee has delegated authority under
Section 3.1 or 3.2 of the Plan, will be indemnified and held harmless by the
Company from and against any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or as a
result of any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken, or
failure to act, under the Plan. Each such person will also be indemnified and
held harmless by the Company from and against any and all amounts paid by him or
her in a settlement approved by the Company, or paid by him or her in
satisfaction of any judgment, of or in a claim, action, suit or proceeding
against him or her and described in the previous sentence, so long as he or she
gives the Company an opportunity, at its own expense, to handle and defend the
claim, action, suit or proceeding before he or she undertakes to handle and
defend it. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which a person who is or has been a member of
the Committee or the Board may be entitled under the Company’s Articles of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify him or her or hold him or her harmless.
Article 19. Successors
     All obligations of the Company under the Plan or any Award Agreement will
be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business or assets of the Company or both, or a merger, consolidation, or
otherwise.
Article 20. Breach of Restrictive Covenants
     An Award Agreement may provide that, notwithstanding any other provision of
this Plan to the contrary, if the Participant breaches any competition,
nonsolicitation or nondisclosure provisions contained in the Award Agreement,
whether during or after termination of Service, the Participant will forfeit:

- 23 -



--------------------------------------------------------------------------------



 



     (a) any and all Awards granted or transferred to him or her under the Plan,
including Awards that have become Vested; and
     (b) the profit the Participant has realized on the exercise of any Options,
which is the difference between the Exercise Price of the Options and the
applicable Fair Market Value of the Shares (the Participant may be required to
repay such difference to the Company).
Article 21. Legal Construction
     21.1 Number. Except where otherwise indicated by the context, any plural
term used in this Plan includes the singular and a singular term includes the
plural.
     21.2 Severability. If any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.
     21.3 Requirements of Law. The granting of Awards and the issuance of Share
or cash payouts under the Plan will be subject to all applicable laws, rules,
and regulations, and to any approvals by governmental agencies or national
securities exchanges as may be required.
     21.4 Securities Law Compliance. As to any individual who is, on the
relevant date, an officer, director or ten percent beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act, or any successor rule. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.
     If at any time the Committee determines that exercising an Option or SAR or
issuing Shares pursuant to an Award would violate applicable securities laws,
the Option or SAR will not be exercisable, and the Company will not be required
to issue Shares. The Company may require a Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws. No person who acquires Shares under the Plan may sell the
Shares, unless he or she makes the offer and sale pursuant to an effective
registration statement under the Exchange Act, which is current and includes the
Shares to be sold, or an exemption from the registration requirements of the
Exchange Act.
     21.5 Awards to Foreign Nationals and Employees Outside the United States.
To the extent the Committee deems it necessary, appropriate or desirable to
comply with foreign law or practice and to further the purposes of this Plan,
the Committee may, without amending the Plan, (i) establish rules applicable to
Awards granted to Participants who are foreign nationals or are employed outside
the United States, or both, including rules that differ from those set forth in
this Plan, and (ii) grant Awards to such Participants in accordance with those
rules.
     21.6 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments or deliveries of Shares not yet made to a Participant by the Company,
the Participant’s rights are no greater than those of a general creditor of the
Company. The Committee may authorize the establishment of trusts or other
arrangements to meet the obligations created under the Plan, so long as the
arrangement does not cause the Plan to lose its legal status as an unfunded
plan.

- 24 -



--------------------------------------------------------------------------------



 



     21.7 Governing Law. To the extent not preempted by federal law, the Plan
and all agreements hereunder will be construed in accordance with and governed
by the laws of the State of Minnesota.
     21.8 Electronic Delivery and Evidence of Award. The Company may deliver by
email or other electronic means (including posting on a web site maintained by
the Company or by a third party) all documents relating to the Plan or any Award
hereunder (including, without limitation, any Award Agreement and prospectus
required by the SEC) and all other documents that the Company is required to
deliver to its securities holders (including, without limitation, annual reports
and proxy statements). In addition, evidence of an Award may be in electronic
form, may be limited to notation on the books and records of the Company and,
with the approval of the Board, need not be signed by a representative of the
Company or a Participant. Any Shares that become deliverable to the Participant
pursuant to the Plan may be issued in certificate form in the name of the
Participant or in book entry form in the name of the Participant.
     21.9 No Limitation on Rights of the Company. The grant of the Award does
not and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.
     21.10 Participant to Have No Rights as a Shareholder. Before the date as of
which he or she is recorded on the books of the Company as the holder of any
Shares underlying an Award, a Participant will have no rights as a shareholder
with respect to those Shares.

- 25 -